Citation Nr: 0810829	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-07 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for peripheral artery 
disease of the lower extremities.

4.  Entitlement to service connection for dyslipidemia.

5.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from November 1969 to 
September 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations  in May 2004 and 
November 2005 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

As originally developed for appeal, the veteran's claim 
included the issues of entitlement to service connection for 
post traumatic stress disorder and peripheral neuropathy.  In 
November 2006 and September 2007, the RO established service 
connection for both disabilities.  As a result the 
controversies at issue for those matters have been resolved 
and the appeal as to those issues has become moot.  


FINDINGS OF FACT

1.  Hypertension was not manifested in service or for many 
years thereafter, and is not shown by competent evidence to 
be related to military service or any service-connected 
disability.

2.  Coronary artery disease was not manifested in service or 
for many years thereafter, and is not shown by competent 
evidence to be related to military service or any service-
connected disability.

3.  Peripheral artery disease was not manifested in service 
or for many years thereafter, and is not shown by competent 
evidence to be related to military service or any service-
connected disability.

4.  Dyslipidemia alone does not constitute a disability for 
which VA compensation benefits may be awarded.  There is no 
indication of any currently manifested clinical disability 
etiologically related to dyslipidemia.

5.  Hepatitis C was not shown to be present in service or 
until many years after service, and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking this condition to military service, including the 
alleged risk factor.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, and is not 
secondary to service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007).

2.  Coronary artery disease was not incurred in service, and 
is not secondary to service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).

3.  Peripheral artery disease was not incurred in service, 
and is not secondary to service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).

4.  The veteran does not have present chronic disability 
manifested by dyslipidemia for which service connection can 
be granted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  Hepatitis C was not incurred in service, and is not 
secondary to service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  When aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the veteran contends that hypertension, 
coronary artery disease, peripheral artery disease of the 
lower extremities, dyslipidemia, and Hepatitis C had their 
onset during military service.  In the alternative he 
contends that he developed these disabilities as a result of 
his service-connected diabetes and/or post-traumatic stress 
disorder.  Accordingly, the Board will analyze the veteran's 
claim on both bases.  A review of the competent and credible 
evidence of record, however, fails to show that service 
connection is warranted.





Direct Service Connection

Service medical records (SMRs) are completely negative for 
complaints, findings, or treatment suggestive of 
hypertension, heart disease, vascular disease, chronic 
disease manifested by dyslipidemia or hepatitis C.  At 
separation clinical evaluation of all major body systems was 
within normal limits.  As a result, the veteran's SMRs do not 
affirmatively establish that any chronic disability had its 
onset during military service.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim as the claims 
folder is devoid of any treatment records or other medical 
documents pertaining to his claimed disabilities until 2003.  
These records show the veteran's history was significant for 
heart disease since 2001, hypertension since 2002, and 
peripheral artery disease since 2005.  These dates leave a 
significant gap of almost 30 years between service separation 
and the initial confirmation of the any disability, with no 
clinical support for acute or inferred manifestations or 
continued symptoms.  

The absence of evidence of a chronic disability in the SMRs 
or of persistent symptoms of a disability between separation 
from service along with the first evidence of a disability 
many years later constitutes negative evidence tending to 
disprove the assertion that the veteran was disabled from any 
disease or injury during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  In addition, the record is negative 
for a medical opinion linking the claimed disabilities to 
military service.  See Hickson, supra.

These records also show the veteran has been evaluated and 
treated for dyslipidemia, essentially a blood lipid 
abnormality.  However dyslipidemia is a laboratory finding 
and not a disability in and of itself for which VA 
compensation benefits are payable.  See Schedule for Rating 
Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996), noting that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Nothing in the medical 
evidence reflects that the veteran has a current disability 
manifested by dyslipidemia and there is no evidence of record 
to suggest that it causes any impairment of earning capacity.  
There are no symptoms, manifestations, or any deficits in 
bodily functioning associated with this laboratory finding.  
A clinical finding, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The veteran has presented no competent medical 
evidence to the contrary.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and the claims must be 
denied.  38 U.S.C.A. § 5107 (West 2002).  


Secondary Service Connection

To the extent that the veteran is claiming service connection 
on a secondary basis, the Board finds that the post-service 
medical evidence fails to indicate that a service-connected 
disability played a significant role in the development or 
worsening of his claimed disabilities.  Moreover, during VA 
examination in 2005, the examiner specifically concluded that 
hypertension, heart disease and dyslipidemia were not 
secondary to diabetes mellitus.  Although the VA examiner 
concluded the veteran's peripheral arterial disease was also 
secondary to hypertension and dyslipidemia, he indicated 
diabetes mellitus was a minor contribution.  

As result, in 2007, the veteran was referred for additional 
VA examinations for the specific purpose of obtaining an 
opinion as to whether or not the veteran's peripheral artery 
disease could be related to the service-connected diabetes.  
The veteran failed to report for several VA follow-up 
examinations in March 2007, May 2007, and June 2007.  However 
in an addendum a second VA examiner concluded that the 
disease was less likely than not related to diabetes.  In 
rendering his opinion, the physician took into consideration 
the veteran's previous medical history as found in the claims 
file and the previous examination of the veteran. 

In this case both examination reports provide opinions, 
consistent with the veteran's medical history and 
uncontroverted by any other medical evidence of record.  The 
competent medical opinions conclusively found that there was 
no medical basis for holding that the veteran's claimed 
disabilities and his service-connected diabetes were 
etiologically or causally associated.  Further the veteran 
has not brought forth any medical evidence that would suggest 
a nexus between his coronary artery disease and service-
connected PTSD.  Thus, the Board finds that there is no 
medical basis for holding that the hypertension, heart 
disease, peripheral artery disease, and dyslipidemia and any 
service-connected disability are related.  This also refutes 
any grant of service connection on the basis of the judicial 
precedent in Allen, which would be permitted if any service-
connected disability were causing aggravation of a non 
service-connected disability, a relationship which must be 
shown by professional evidence.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and the claims must be 
denied.  38 U.S.C.A. § 5107 (West 2002).  


Hepatitis C

Finally with regard to the claim for hepatitis C, the Board 
notes that risk factors include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine abuse, high-risk sexual activity, accidental exposure 
while a health care worker, and various percutaneous 
exposures such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes, or razor blades.  
See Veterans Benefits Administration All Station Letter 98-
110 "Infectious Hepatitis" (Nov. 30, 1998).

In support of his claim, the veteran completed a 
questionnaire, specifically denying most of the risk factors 
associated with hepatitis including intravenous drug use and 
tattoos.  Rather he asserts that he contracted hepatitis C 
while performing his duties as a fire protection specialist 
during service.  He reported being exposed to blood when 
handling bodies in plane crashes and car wrecks.  

Service personnel records note the veteran did serve as a 
fire protection specialist and the foregoing risk factor 
reported by him is plausible given the duty requirements, but 
none of the situations the veteran describes are documented 
in SMRs.  At his service entrance and separation 
examinations, the examiners noted scars, but no tattoos.  But 
as hepatitis C is a viral disease that may be asymptomatic at 
the time of infection, service connection may still be 
warranted if all the evidence establishes that the disease 
was incurred in or related to service.

Post-service records show the veteran has had a diagnosis of 
hepatitis C since at least 2002.  These records also show the 
veteran had participated in alcohol detox program in October 
2002 and at that time gave a history of extensive drug abuse.  
He reported heroin use while in the military as well as IV 
drug use, a recognized risk factor for hepatitis C.  In July 
2004, a tattoo was noted on the left upper arm, yet another 
recognized risk factor.  

During VA examination in February 2005, the examiner noted 
the veteran had long history of substance abuse, including 
alcohol, cocaine, amphetamines and marijuana.  He denied 
intravenous drug use.  His hepatitis C was discovered in 2001 
on a routine screening examination.  He has not had any 
symptoms, liver failure, jaundice or infectious hepatitis.  
The examiner noted that hepatitis C was mainly transmitted 
through intravenous drug use with direct inoculation or 
through sexual contact.  He then concluded that hepatitis C 
was less likely than not related to the veteran's duties in 
fire rescue in Vietnam.  The Board affords great probative 
weight to this opinion as it was rendered by a medical 
professional after a review of the veteran's claims file, and 
the examiner provided the rationale for the opinion.

Although the veteran challenged the adequacy of this 
examination, the Board finds that the history provided at the 
time of the examination and considered by the examiner is 
consistent with that reflected in the record, thus the report 
of that examination (which reflects not only the veteran's 
history, but complaints, clinical findings and diagnosis) is 
sufficient.  38 C.F.R. § 4.2 (2007); Abernathy v. Principi, 
3 Vet.App. 461 (1992).  Accordingly, the Board finds that 
there is no basis to find that the VA examination was 
inadequate, or that a remand for a new examination is 
required.  

The veteran has reported leading a life which is essentially 
free of the known and most common risk factors for hepatitis 
C infection, and that he strongly feels that the most likely 
source for his infection were handling bloody bodies during 
service, the evidence supporting such a finding is entirely 
speculative in nature.  Although he may very well have 
handled bodies in service, exposure to blood alone without 
evidence of exposure to contaminated blood is not a risk 
factor.  The Board cannot grant the veteran service 
connection for hepatitis C infection on the basis of 
speculation.  In this case, greater probative weight is 
placed on the veteran's SMRs which are entirely negative for 
complaints, findings or treatment for symptoms of hepatitis C 
and the 2005 VA medical opinion, based on a review of the 
veteran's claims file.  Owens v. Brown, 7 Vet. App. 429 
(1995) (Opinions offered by examiners based on a review of 
all the evidence on file is considered to be an important 
factor in reaching an informed opinion).  There simply is no 
clear evidence showing that the veteran's hepatitis C 
infection was actually incurred during active military 
service from.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002).  





Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In a February 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter pre-dated the RO's May 2004 and November 2005 rating 
decisions.  See also VCAA letters dated in March 2006 and 
January 2007.

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claims in question 
are being denied, such matters are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for peripheral artery disease of the lower 
extremities is denied.

Service connection for dyslipidemia is denied.

Service connection for hepatitis C is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


